 1   McGREGOR W. SCOTT
     United States Attorney
 2   KIMBERLY A. SANCHEZ
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5

 6   Attorneys for Plaintiff
     United States of America
 7

 8

 9
                                UNITED STATES DISTRICT COURT
10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11
      UNITED STATES OF AMERICA,                       No. 1:17-CR-00135 LJO
12
                                    Plaintiff,
13
                             v.                    STIPULATION TO CONTINUE SENTENCING;
14
                                                   ORDER ON ONE DEFENDANT ONLY
      ROBERT GUTHRIE,
15
                                   Defendant.
16

17

18

19          IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
20   Attorney and Kimberly A. Sanchez, Assistant U.S. Attorney and Eric Kersten, attorney for the
21   defendant, that the sentencing set for, December 17, 2018, at 8:30 am before the Honorable
22   Lawrence J. O’Neill, Chief U.S. District Court Judge, be continued to January 7, 2019 at 8:30
23   a.m. The government needs additional time to respond to Defendant’s Sentencing Memorandum
24   and Formal Objections to Presentence Investigation Report filed on December 10, 2018.
25   Undersigned counsel has had several deadlines this week for a response to a sentencing
26   memorandum and PSR objections, a suppression motion, and several other obligations, and needs
27   additional time to respond. Defendant’s counsel does not oppose the continuance.
28
                                                      1
 1

 2

 3   Dated: December 13, 2018                            Respectfully submitted,
 4                                                       McGREGOR W. SCOTT
                                                         United States Attorney
 5
                                                By       /s/ Kimberly A. Sanchez
 6                                                       KIMBERLY A. SANCHEZ
                                                         Assistant U.S. Attorney
 7
     Dated: December 13, 2018                            /s/ Eric Kersten
 8                                                       ERIC KERSTEN
                                                         Attorney for Defendant
 9

10
           Granted, but the other co-defendant’s sentencing will proceed as scheduled.
11

12   IT IS SO ORDERED.
13
        Dated:   December 13, 2018                        /s/ Lawrence J. O’Neill _____
14                                              UNITED STATES CHIEF DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
